In the

    United States Court of Appeals
                For the Seventh Circuit
No. 12-3447

ANTHONY M. HILL,
                                                 Plaintiff-Appellant,

                                 v.


DANIEL M. TANGHERLINI,
Administrator of the General
Services Administration,
                                                Defendant-Appellee.


        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 11 C 2144 — Virginia M. Kendall, Judge.




      ARGUED JULY 9, 2013 — DECIDED AUGUST 1, 2013




   Before E ASTERBROOK , Chief             Judge,    and       P OSNER
and WILLIAMS, Circuit Judges.
2                                                   No. 12-3447

   WILLIAMS, Circuit Judge. Anthony Hill appeals the grant of
summary judgment for his former employer, the General
Services Administration, in this employment-discrimination
lawsuit. He challenges the district court’s conclusion, based on
three negative interactions with coworkers, that he was not
meeting GSA’s workplace expectations. Because Hill has not
made out a prima facie case of discrimination and shown that
GSA lied about its reasons for firing him, we affirm.
    Hill, who is African American, began working for the
General Services Administration in 2008 as part of the Federal
Career Intern Program. He soon realized that his Master’s
degree entitled him to a higher pay rate, and he filed a com-
plaint with the Equal Employment Opportunity Commission,
contending that his lower pay was discriminatory. The parties
settled, and Hill received the higher rate.
    Hill maintains that he acted calmly and professionally
during his one-year probationary period. His coworkers,
however, complained to their supervisors about Hill’s temper
on three occasions. First, Hill confronted his team leader to ask
why he had not been selected for training opportunities. Hill
recalled that he stooped down and quietly spoke. During the
second encounter—which occurred after Hill had rotated into
a different section of GSA—Hill asked for a color copy of a
receipt and was refused. He believed that the woman handling
the copiers was trying to get him into trouble by reporting his
request for a color copy. The third incident involved a quarrel
over a file. Hill complained that a white female intern had
yelled at him and talked to him in a condescending manner,
whereas she characterized his behavior as “stomping around
and slamming doors.” The next day a supervisor told Hill that
No. 12-3447                                                    3

slamming doors could be seen as threatening because he was
a “pretty big guy,” which Hill took as a coded racial reference.
At the end of his probationary period, Hill received a letter
signed by his boss, Timothy Gabrish, stating that he was being
fired based on those three incidents.
   Hill sued GSA under Title VII of the Civil Rights Act of
1964, 42 U.S.C. §§ 2000e to 2000e-17, for race discrimination,
gender discrimination, and retaliation for filing an EEOC
complaint. The district court granted summary judgment to
GSA, concluding that Hill did not make out two prongs of the
prima facie case of discrimination. The court stated that Hill
was not meeting GSA’s legitimate expectations because he had
engaged in a pattern of behavior that led three different
coworkers to report him to their supervisors, and that the
white female intern was not a suitable comparator because
only one coworker had ever complained about her behavior.
Moreover, even if Hill had established a prima facie case of
discrimination, the court said, he had not introduced any
evidence suggesting that GSA’s stated reason for his discharge
was prextual.
    On appeal, Hill first challenges the district court’s conclu-
sion that he was not meeting GSA’s expectations and asserts
that the court overlooked his exculpatory accounts of the
interactions as well as affidavits from other coworkers attesting
to his professionalism. He disagrees that his temper was the
reason for his discharge. He insists GSA’s racial and gender
animus motivated GSA’s decision as reflected by its minimal
investigation and the decision not to interview or warn him
before firing him.
4                                                                 No. 12-3447

    We begin by noting that the district court discredited Hill’s
testimony about his interactions with coworkers because of its
“self-serving” nature. Hill v. Johnson, No. 11 C 2144, 2012 WL
4483442, at *2 n.6 (N.D. Ill. Sept. 27, 2012). This was error.
Deposition testimony, affidavits, responses to interrogatories,
and other written statements by their nature are self-serving.
Payne v. Pauley, 337 F.3d 767, 771 (7th Cir. 2003). As we have
repeatedly emphasized over the past decade, the term “self-
serving” must not be used to denigrate perfectly admissible
evidence through which a party tries to present its side of the
story at summary judgment.1 See Navejar v. Iyiola, No. 12–1182,


1
  Our own use of the term has been imprecise, which has not been helpful.
But today we make clear that the following cases are overruled to the extent
that they suggest a plaintiff may not rely on “self-serving” evidence to
create a material factual dispute. See, e.g., Broaddus v. Shields, 665 F.3d 846,
856 (7th Cir. 2011); Keri v. Bd. of Trustees of Purdue Univ., 458 F.3d 620, 628
(7th Cir. 2006); Scaife v. Cook Cnty., 446 F.3d 735, 741 (7th Cir. 2006); Smith
v. Potter, 445 F.3d 1000, 1009 (7th Cir. 2006); Johnson v. Snyder, 444 F.3d 579,
584 (7th Cir. 2006); Witte v. Wis. Dep’t. of Corrections, 434 F.3d 1031, 1037 (7th
Cir. 2006); Evans v. City of Chicago, 434 F.3d 916, 933 (7th Cir. 2006); Rogers
v. City of Chicago, 320 F.3d 748, 751 (7th Cir. 2003); Hall v. Bodine Elec. Co.,
276 F.3d 345, 354 (7th Cir. 2002); Albiero v. City of Kankakee, 246 F.3d 927, 933
(7th Cir. 2001); United States v. Raymond, 228 F.3d 804, 814 (7th Cir. 2000);
McPhaul v. Bd. of Comm’rs of Madison Cnty., 226 F.3d 558, 564 (7th Cir. 2000);
Cable v. Ivy Tech State College, 200 F.3d 467, 478 (7th Cir. 1999); Shank v.
William R. Hague, Inc., 192 F.3d 675, 682 (7th Cir. 1999); Piscione v. Ernst &
Young, L.L.P., 171 F.3d 527, 532 (7th Cir. 1999); Taylor v. Monsanto Co., 150
F.3d 806, 809 (7th Cir. 1998); Patterson v. Chicago Ass’n for Retarded Citizens,
150 F.3d 719, 724 (7th Cir. 1998); U.S. for and on Behalf of Small Bus. Admin.
v. Torres, 142 F.3d 962, 968 (7th Cir. 1998); Haywood v. N. Am. Van Lines, Inc.,
121 F.3d 1066, 1071 (7th Cir. 1997); Darnell v. Target Stores, 16 F.3d 174, 177
                                                                    (continued...)
No. 12-3447                                                                   5

2013 WL 2321349, at *4 (7th Cir. May 29, 2013); Berry v. Chicago
Transit Auth., 618 F.3d 688, 691 (7th Cir. 2010); Darchak v. City
of Chicago Bd. of Educ., 580 F.3d 622, 631 (7th Cir. 2009); Paz v.
Wauconda Healthcare & Rehabilitation Centre, LLC, 464 F.3d 659,
664–65 (7th Cir. 2006); Buie v. Quad/Graphics, Inc., 366 F.3d 496,
506 (7th Cir. 2004). Hill described the three encounters in his
deposition based on his personal knowledge and set forth
specific facts and the district court should have considered his
statements as evidence. See Fed. R. Civ. P. 56(c); Kellar v.
Summit Seating Inc., 664 F.3d 169, 175 (7th Cir. 2011); Whitlock
v. Brown, 596 F.3d 406, 411–12 (7th Cir. 2010).
    But summary judgment in favor of GSA was still proper
because Hill cannot show pretext, which is relevant to the
prima facie case where, as here, an employer cites failure to
meet legitimate expectations as the reason for discharge. See
Everroad v. Scott Truck Sys., Inc., 604 F.3d 471, 477–78 (7th
Cir.2010); O’Leary v. Accretive Health, Inc., 657 F.3d 625, 635 (7th
Cir. 2011); Hague v. Thompson Distrib. Co., 436 F.3d 816, 823 (7th
Cir. 2006). An inquiry into pretext requires that we evaluate the
honesty of the employer’s explanation, rather than its validity
or reasonableness, see O’Leary, 657 F.3d at 636–37; Montgomery
v. Am. Airlines, Inc., 626 F.3d 382, 396–97 (7th Cir. 2010); Naik v.
Boehringer Ingelheim Pharm., Inc., 627 F.3d 596, 601 (7th Cir.
2010), and nothing in the record suggests that Hill’s boss used


1
  (...continued)
(7th Cir. 1994); Unterreiner v. Volkswagen of Am., Inc., 8 F. 3d 1206, 1210 (7th
Cir. 1993); Slowiak v. Land O’Lakes, Inc., 987 F.2d 1293, 1295 (7th Cir. 1993);
McDonnell v. Cournia, 990 F.2d 963, 969 (7th Cir. 1993); Kornacki v. Norton
Performance Plastics, 956 F.2d 129, 132 (7th Cir. 1992).
6                                                               No. 12-3447

the negative reports from three of Hill’s coworkers as a mask
to hide unlawful discrimination. Hill’s evidence shows only
that he disagreed with Gabrish’s assessment of his interactions
with coworkers, not that GSA lied about its reasons for firing
him. See Everroad, 604 F.3d at 478 & n.2; Ptasznik v. St. Joseph
Hospital, 464 F.3d 691, 696 (7th Cir. 2006); Green v. New Mexico,
420 F.3d 1189, 1193 (10th Cir. 2005).2
    Concerning his retaliation claim, Hill argues that the district
court erred in rejecting what he considers as the suspicious
timing of his firing at the tail end of his probationary pe-
riod—eight months after his EEOC claim settled. But far from
being suspicious, GSA’s timing was reasonable. The point of a
probationary period is to give employees a trial run. Hill had
to provide evidence linking his discharge to his EEOC com-
plaint, see Antonetti v. Abbott Laboratories, 563 F.3d 587, 593 (7th
Cir. 2009); Burks v. Wis. Dep’t of Transp., 464 F.3d 744, 758–59
(7th Cir. 2006), and nothing in the record calls into question the
honesty of the conduct-related concerns that GSA gave when
firing him, see Brown v. Ill. Dep’t. of Natural Resources, 499 F.3d
675, 683–84 (7th Cir. 2007); Logan v. Kautex Textron North Am.,
259 F.3d 635, 640–41 (7th Cir. 2001).
                                                                  AFFIRMED.


2
  Hill’s prima facie case fails for another reason as well. The district court
properly concluded that the number of coworker complaints was sufficient
to distinguish the seriousness of Hill’s misconduct compared to the white
female intern and thus explain GSA’s harsher response to Hill. See Pantoja
v. Am. NTN Bearing Mfg. Corp., 495 F.3d 840, 847 (7th Cir. 2007); Burks v.
Wis. Dep’t of Transp., 464 F.3d 744, 751–52 (7th Cir. 2006); Wells v. SCI Mgmt.,
L.P., 469 F.3d 697, 701 (8th Cir. 2006).